Citation Nr: 0729362	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  04-27 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for 
hypercholesterolemia.  

2.  Entitlement to service connection for an immune system 
disorder.

3.  Entitlement to service connection for a sinus condition.

4.  Entitlement to service connection for chronic dermatitis, 
claimed as skin condition due to histamines not working.

5.  Entitlement to service connection for right foot 
fracture, claimed as injury to right foot.

6.  Entitlement to service connection for bilateral hearing 
loss.

7.  Entitlement to service connection for tinnitus.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1984 to 
August 1984, January 1986 to August 1990, and from February 
1991 to March 1991.  This matter is now before the Board of 
Veterans' Appeals (Board) pursuant to a June 2003 rating 
decision by the Columbia, South Carolina, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  Appeal to 
the Board was perfected.  


FINDINGS OF FACT

1.  Hypercholesterolemia is not a disability for which VA 
compensation is payable.

2.  The veteran does not have an immune system disorder.  

3.  The veteran does not have a sinus condition.  

4.  The veteran's chronic dermatitis is not etiologically 
related to active service.

5.  The veteran does not have a current disability involving 
his right foot.

6.  The veteran does not have bilateral hearing loss.  

7.  The veteran does not have a diagnosis of tinnitus.


CONCLUSIONS OF LAW

1.  Service connection for hypercholesterolemia is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2000); 38 C.F.R. 
§ 3.303 (2006).

2.  The criteria for service connection for an immune system 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).

3.  The criteria for service connection for a sinus condition 
have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

4.  The criteria for service connection for chronic 
dermatitis, claimed as skin disorder due to histamines not 
working, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).

5.  The criteria for service connection for right foot 
fracture, claimed as injury to right foot, have not been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).

6.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2006).

7.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz (Hz) is 40 decibels (db) or 
greater; or the auditory thresholds for at least three of 
these frequencies are 26 db or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2006).

The veteran reports that he began having problems with his 
immune system when he was stationed in Nevada, that doctors 
told him that his histamines had stopped working, and that he 
was given medications to control the problem.  See VA Form 
21-526 received November 2002.  He also contends that he had 
a skin condition, injury to his right foot, bilateral hearing 
loss, tinnitus, a sinus condition, and hypercholesterolemia 
during active service, and that his service medical and 
private treatment records clearly show the chronicity and 
continuity of his symptoms.  See id.; see also July 2003 
notice of disagreement (NOD); July 2004 VA Form 9.  

High cholesterol is also referred to as hypercholesterolemia 
or hyperlipidemia.  Hypercholesterolemia is an "excess of 
cholesterol in the blood."  Dorland's Illustrated Medical 
Dictionary 792 (28th ed. 1994).  Hyperlipidemia is "a general 
term for elevated concentrations of any or all of the lipids 
in the plasma, including hypertriglyceridemia, 
hypercholesterolemia, etc."  Id. at 795.

The veteran's service medical records show that he was found 
to have elevated lipids in 1989.  The remaining service 
medical records, however, do not refer to treatment for 
hypercholesterolemia, and there are no post-service medical 
records to indicate this diagnosis.  See January 2003 VA 
compensation and pension (C&P) examination report.  As noted 
above, service connection can only be granted for a 
disability resulting from disease or injury.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Despite the in-service evidence 
that the veteran was found to have elevated lipids, this 
condition is a laboratory finding that manifests itself only 
in laboratory test results and is not a disability for which 
service connection can be granted.  As such, service 
connection for hypercholesterolemia is not warranted.  

The veteran's service medical records also reveal that he 
sought treatment for his right foot, sinus problems, and 
skin-related issues.  In pertinent part, the veteran injured 
his right foot while playing racquetball in November 1987.  
Initially, he was thought to have a fractured right fifth 
metatarsal, but x-rays showed no abnormal findings and a 
contusion was ultimately diagnosed.  See health records; 
medical record; radiologic consultation request/report.  The 
veteran was seen in January 1988 with sinus congestion; an 
upper respiratory infection was diagnosed.  He was also seen 
on several occasions with complaint of recurrent skin rashes; 
various conditions were diagnosed, e.g., questionable tinea 
corporis, pityriasis rosea, chronic dermatitis, and probable 
heat rash.  See April 1988 emergency care and treatment 
records and health record; health records dated June 1990, 
July 1990 and August 1990.  The cited records are the only 
service medical records related to the veteran's right foot, 
sinuses and skin; the remaining service medical records are 
devoid of reference to complaint of, or treatment for, 
hearing loss, tinnitus or an immune system disorder.  Prior 
to his discharge from active service, the veteran was noted 
to have elevated lipids, but he did not exhibit hearing loss 
per VA standards and denied ear, nose or throat trouble; 
hearing loss; sinusitis; skin diseases; bone, joint or other 
deformity; and foot trouble.  See April 1989 report of 
medical examination; July 1990 report of medical history.  

The post-service medical evidence of record consists solely 
of two VA C&P examination reports.  In January 2003, the 
veteran reported his right foot injury and the problems he 
had with his skin in service.  There was no immune system 
disorder that either the veteran or the examining doctor knew 
of, but the veteran reported decreased hearing and tinnitus 
that had been present since he was around aircraft in 1993.  
He also indicated that his nose gets clogged up and drains, 
which causes difficulty breathing and is a perennial problem 
that has been present since approximately 1988.  Physical 
examination revealed that the veteran had diffuse redness 
over the back of the neck and over the anterior chest.  On 
scratching "he gets a very prominent flare and wheel 
reaction response."  The diagnoses were chronic dermatitis 
with itching, etiology undetermined, and fracture of the 
right foot, healed, asymptomatic.  The examiner reported that 
an x-ray report of the veteran's right foot was normal.  

During a February 2003 VA C&P audio examination, the veteran 
reported decreased hearing for the past three years.  He 
indicated he had been exposed to excessive aircraft noise 
while in the military from 1986 to 1990, where he worked 
security without the use of hearing protection.  He denied 
any civilian and recreational noise exposure and reported 
that his last hearing test was conducted upon his discharge 
from service.  He also reported occasional tinnitus, 
bilaterally, but did not consider it to be a significant 
problem.  Audiological evaluation revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
15
LEFT
15
15
10
15
15

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  The VA examiner indicated that the 
veteran's bilateral hearing was within normal limits and that 
the thresholds were felt to represent true organic acuity, 
bilaterally.  

The evidence of record does not support any of the veteran's 
remaining claims for service connection.  First, 38 C.F.R. § 
3.303 requires that the veteran must have a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992) (establishing service connection requires evidence of 
a relationship between a current disability and events in 
service or an injury or disease incurred therein).  There is 
no evidence of record to indicate that the veteran has been 
diagnosed with an immune system disorder, a sinus condition, 
or tinnitus, and he does not exhibit hearing loss per VA 
standards.  Also, although the veteran injured his right foot 
in service, x-rays in service did not show a fracture, post-
service x-rays of the right foot are normal, and the January 
2003 VA examiner noted that the right foot has healed and is 
asymptomatic.  In the absence of evidence that the veteran 
currently has an immune system disorder, a sinus condition, 
tinnitus, a right foot disability, and bilateral hearing loss 
as defined in 38 C.F.R. § 3.385, service connection is not 
warranted and the claims must be denied.  See id.; 38 C.F.R. 
§ 3.303.  

Service connection is also not warranted for chronic 
dermatitis.  The Board acknowledges that the veteran had 
problems with his skin during service and was diagnosed upon 
VA examination with chronic dermatitis.  The VA examiner, 
however, was unable to determine the etiology of the 
veteran's chronic dermatitis.  In the absence of medical 
evidence linking this condition to service, service 
connection is not warranted and the claim must be denied.  
See 38 C.F.R. § 3.303.  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Prior to the issuance of the rating decision that is the 
subject of this appeal, the veteran was advised of the 
necessary evidence to substantiate a claim for service 
connection; that the RO would assist him in obtaining 
additional information and evidence; and of the 
responsibilities on both his part and VA's in developing the 
claims.  See December 2002 letter.  He was later informed of 
the need to send any evidence in his possession that pertains 
to the claims in a June 2004 statement of the case (SOC).  As 
such, VA fulfilled its notification duties.  Quartuccio, 16 
Vet. App. At 187.  The Board acknowledges that the veteran 
was not provided notice of the appropriate disability rating 
and effective date of any grant of service connection.  There 
is no prejudice in proceeding with the issuance of a final 
decision, however, as his claims are being denied.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has been met.  
The RO obtained the veteran's service medical records and he 
was given appropriate VA examinations.  The RO also attempted 
unsuccessfully to obtain records from the veteran's private 
physician, Dr. B. Yates.  See December 2002 and March 2003 
letters.  The veteran was informed of the RO's inability to 
obtain these records and was given an opportunity to submit 
them himself.  See March 2003 letter.  The record does not 
suggest the existence of additional, pertinent evidence that 
has not been obtained and the veteran reported in a November 
2003 VA Form 21-4138 that he had no other private medical 
records to submit.  

For the reasons set forth above, the Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal is not prejudicial to the veteran.


ORDER

Service connection for hypercholesterolemia is denied.  

Service connection for an immune system disorder is denied.

Service connection for a sinus condition is denied.

Service connection for chronic dermatitis, claimed as skin 
condition due to histamines not working, is denied.

Service connection for right foot fracture, claimed as injury 
to right foot, is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


